Citation Nr: 1638353	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-31 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for acne.

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right radius and ulna.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from May 2003 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions.  A February 2007 rating decision, in part, denied service connection for acne, and a September 2014 rating decision denied service connection for migraine headaches.

This appeal was previously before the Board in December 2014 in order to obtain a supplemental medical opinion.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran raised the issue of service connection for chronic fatigue syndrome in March 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for migraine headaches and a rating in excess of 10 percent for residuals of a fracture of the right radius and ulna are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The weight of the evidence of record supports a finding that an acne disability existed prior to the Veteran's service, but such disability was not aggravated during service.
CONCLUSION OF LAW

An acne disability was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

The Veteran was provided with a dermatological examination in August 2007, which was supplemented in May 2009 and June 2015.  The Board finds that the examiner rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Veteran has not questioned the adequacy of this examination, as supplemented, and the Board finds that the August 2007 examination, as supplemented in May 2009 and June 2015, is adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran asserts that he is entitled to service connection for an acne disability.  For the reasons that follow, the Board finds that the Veteran's acne disability both pre-existed service and was not aggravated by service, and therefore service connection is not warranted.  

Every veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates both that an injury or disease existed prior thereto and that it was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); VAOPGCPREC 3-03 (July 16, 2003).  

In this case, before the Veteran's active duty service, a private record from April 1996 noted that the Veteran had mild acne.  A private record from July 2002 noted that the Veteran had acne vulgaris of the upper back and face.  A private record from February 2003, immediately preceding the Veteran's entry into active duty service later that month, indicated that Veteran had acne of the face, chest, and back, with the Veteran's acne of the torso more active than the face.  The Veteran was prescribed with medications, and the physician discussed using other medications such as Accutane.  At the time of the Veteran's entry into active service, a February 2003 Report of Medical Examination noted that the Veteran had moderate acne vulgaris of the back and shoulders.  Accordingly, the above-described presumption of soundness does not attach because the Veteran's acne was noted during his February 2003 enlistment examination.  

If, as in this case, a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but he may instead bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A pre-existing injury or disease is considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Aggravation may not be conceded when the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Turning to the facts in this case, in a private treatment record from April 2003, it was noted that the Veteran's acne looked good, with the physician noting scarring on the right shoulder from old acne.  The Veteran was recommended to have his condition assessed again at the end of summer.  In a June 2003 service treatment record, the Veteran complained of a three-year history of facial acne.  The Veteran was diagnosed with acne and was prescribed medications to treat the condition.  In a November 2003 service treatment record, the Veteran requested an evaluation of the chronic acne that he had experienced since he was 16 years old.  It was noted that the Veteran had been treated with medication for the previous two years.  The Veteran was diagnosed with grade II or III acne, with a recommendation to continue taking his prescribed medications and a referral for a dermatologic consultation.  In a private treatment record from December 2003, the Veteran was noted to have severe acne with scarring on the face and back.  The Veteran was prescribed medication, including Accutane, in treatment of his condition, and prescriptions were again issued in January 2004 and March 2004.  In June 2004, the Veteran denied ever having experienced skin problems such as uncontrolled acne.  In a February 2005 private record, the Veteran was noted to have hypertrophic acne scars on his face and back.  In a February 2006 Report of Medical History, the Veteran denied experiencing any skin disease such as acne.  In a February 2006 Report of Medical Examination, the Veteran's skin was noted to be normal.  

Following service, in October 2006, the Veteran's skin was noted to be normal.  The Veteran missed a private dermatologic appointment that had been scheduled to occur in October 2006.  In a November 2006 primary care note, the Veteran denied experiencing skin conditions such as pruritus or rashes.  The Veteran's skin was noted to be warm, dry, and intact.  In a separate November 2006 record, the Veteran's appearance was well-developed, and his head was noted to be normal.  

The Veteran underwent a VA examination in August 2007, at which time he reported a history of facial acne that began during active duty service, and which worsened with his in-service use of camouflage paint.  The Veteran indicated that the condition was not completely gone; the Veteran had some scars and occasionally experienced rashes in the cheek area.  The examiner noted that a few scars were present in the chin area and on the lateral aspect of the neck.  The examiner noted a few papules in the chin and cheek area, with no major deforming scars in the exposed skin.  The examiner diagnosed the Veteran with acne vulgaris affecting the face, upper back, and neck.

In October 2008, the Veteran stated that his acne condition was worsened by the "refusal of the doctors to prescribe proper medication".  The Veteran additionally stated that an in-service lack of hygiene and use of camouflage worsened his skin condition.  

During his January 2009 hearing before RO staff, the Veteran stated that before service, his acne was "very mild, regular teenage [acne]".  After he began infantry school, the Veteran indicated that his acne became very severe.  The Veteran indicated that physicians in-service did not want to prescribe him medication or refer him to a dermatologist.  

In May 2009, the examiner who performed the August 2007 examination opined that the severity of the Veteran's acne did not increase as a result of his military service beyond the natural progression of the disease.  The examiner noted that the Veteran had acne before service and continued to have acne in service that was treated appropriately.  In June 2015, the same examiner, following an additional review of the evidence in this case, again opined that the Veteran's acne was treated appropriately in service.  While the examiner could not opine regarding the Veteran's claimed in-service lack of hygiene, the examiner found that the evidence of record supported a finding that the Veteran's preexisting acne was not aggravated beyond its natural progression during active duty service.  

Turning to an evaluation of this evidence, the Board finds that the record does not support a finding that the Veteran's acne increased in severity in service beyond its natural progression.  No physician has offered such an opinion, and indeed, a VA examiner, following a review and a re-review of the evidence of record, arrived at the opposite conclusion, that the Veteran's active duty service did not aggravate his acne beyond its natural progression.  Indeed, with neither a physician nor the Veteran mentioning the Veteran's acne disability at the time of his separation from service, the record suggests that the Veteran's acne may have improved, rather than permanently worsened, during service.  

To the extent that the Veteran believes that his acne was permanently worsened by this period of military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge, including, for example, experiencing an observable physical symptom such as acne.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely, whether the Veteran's acne disability was worsened beyond its natural progression during a three-year period of service more than 10 years ago, the issue of the progression of a medical condition is a determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Furthermore, the Board finds that the Veteran's contentions regarding the increased severity of his symptoms during and after service are not supported by weight of the medical evidence of record, which is inconsistent with such a finding.  In fact, as noted above, at the time of the Veteran's separation from service, the Veteran's skin was noted to be normal, and the Veteran himself did not report any symptoms associated with acne.  By the time of his August 2007 examination, the Veteran reported experiencing only occasional symptoms of acne.  

Thus, although the Board has carefully considered the Veteran's lay contentions of record, the Board ultimately affords the objective medical evidence of record, which fails to show that the Veteran's acne was permanently worsened by his military service, with greater probative weight than the Veteran's lay opinions.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's acne was not aggravated by his service.  The benefit sought on appeal is accordingly denied. 


ORDER

Service connection for acne is denied.  


REMAND

In order to appeal a RO decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or his representative must file a timely notice of disagreement; so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

Here, a September 2014 rating decision denied the Veteran's claims for service connection for migraine headaches and an increased rating for residuals of a fracture of the right radius and ulna.  In April 2015, the Veteran submitted a notice of disagreement as to these denials.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand the issues of service connection for migraine headaches and an increased rating for residuals of a fracture of the right radius and ulna to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Consider the issues of service connection for migraine headaches and an increased rating for residuals of a fracture of the right radius and ulna.  If the benefit sought cannot be granted, a statement of the case should be issued in accordance with applicable law and regulations.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


